

116 HR 7981 IH: Name the Enemy Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7981IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Perry introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of Federal funds to refer to the head of state of the People’s Republic of China as President on United States Government documents and communications, and for other purposes.1.Short titleThis Act may be cited as the Name the Enemy Act.2.FindingsCongress finds the following:(1)The leadership of the People’s Republic of China has gone unchallenged in its perverse pursuits of human rights abuses across decades, including—(A)murdering untold numbers of pro-Democracy protestors at Tiananmen Square in 1988; (B)harvesting the organs of up to thousands of Chinese citizens every year, especially targeting Falun Gong practitioners;(C)imprisoning between 800,000 and 2,000,000 Uighers and ethnic Kazaks in re-education camps since April 2017; (D)condoning and facilitating the practice of forced abortions, sterilization procedures, and other forms of sexual abuse on women imprisoned in these camps;(E)arresting and silencing whistleblowers following the outbreak of the SARS–CoV–2 virus; and(F)using the People’s Armed Forces Maritime Militia (PAFMM) and other paramilitary forces to constantly infringe upon the sovereignty of surrounding countries, including in April 2020, when a Chinese maritime surveillance vessel sank a Vietnamese fishing boat off the Paracel Islands. (2)Such blatant disregard for basic human decency run contrary to the well-functioning of an open and civilized society.(3)Ultimate responsibility for these outrages must lie with the head of state of the People’s Republic of China.(4)The title of President has often been utilized to describe the office of the head of state of the People’s Republic of China, in both the United States Government and private publications.(5)Addressing the head of state of the People’s Republic of China as a President grants the incorrect assumption that the people of the state, via democratic means, have readily legitimized the leader who rules them.(6)The head of state of the People’s Republic of China derives all power and authority from the Chinese Communist Party, and is accountable only to them.(7)The House of Representatives has based the proposed action described in this resolution on the recommendations provided by the 2019 report of the U.S.-China Economic and Security Review Commission.3.United States PolicyIt is the policy of the United States to—(1)condemn in the strongest possible terms the horrific human rights abuses being perpetuated and enabled by the leadership of the Chinese Communist Party;(2)urge all countries to do the same;(3)recognize the deep friendship between the United States and the citizens of the People’s Republic of China—the first victims of their government’s cruelty; and(4)honor the memory of all those who have died as a result of the callous rule of the Chinese Communist Party.4.Prohibition on using Federal funds to refer to the head of state of the People’s Republic of China as President on United States Government documents and communicationsNotwithstanding any other provision of law, the Federal Government may not obligate or expend any funds for the creation and dissemination of United States Government documents and communications that refer to the head of state of the People’s Republic of China as anything other than General Secretary of the Central Committee of the Chinese Communist Party, or alternatively, as General Secretary. 